Citation Nr: 1400275	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-48 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2012.  

In January 2013, the Board remanded the appeal for further development.  The case has since returned to the Board.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review, additional development is needed.  See 38 C.F.R. § 3.159 (2013); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

First, it does not appear that attempts were made to obtain any outstanding VA medical center records following the January 2013 remand.  The remand noted that the most recent VA records were dated in July 2004.  The Board observes that electronic records were apparently searched in November and December 2009, but no records related to the cervical spine were found.  Efforts must be made to obtain any outstanding records since that time.  

Second, several pieces of correspondence were returned as undeliverable and there appears to be some confusion over the Veteran's address.  Specifically, two different apartment numbers are being used.  In September 2013, the representative requested that the Veteran's address be updated to reflect the correct apartment number.  In the October 2013 informal hearing presentation, the representative noted that the May 2013 Supplemental Statement of the Case was returned to sender and they requested that it be resent to the Veteran's correct address.

In an effort to ensure due process, the Veteran's address should be updated and he should be provided with a copy of the May 2013 Supplemental Statement of the Case.  The Board further notes that although the January 2013 development letter was not returned as undeliverable, it was sent to the same address as the May 2013 Supplemental Statement of the Case and other undeliverable mail.  The Veteran should be given another chance to provide an authorization for release of private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should verify the Veteran's correct mailing address, to include apartment number, and update VA systems as appropriate.  The RO should send copies of all correspondence since the January 2013 remand, to include the May 2013 Supplemental Statement of the Case, to the Veteran's correct mailing address.

2.  The AMC/RO should obtain any outstanding relevant records pertaining to the Veteran from the VA Medical Center in Denver, to include any associated outpatient clinics, or other VA facilities for the period from December 2009 to the present.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

3.  The AMC/RO should ask the Veteran to identify any private medical treatment related to his claimed cervical spine disability.  The Veteran should be requested to complete an authorization for release of these records and should also be advised that he can submit these records himself.  The procedures set forth at 38 C.F.R. § 3.159(c)(1), with regard to private records, should be followed.  

4.  If additional relevant medical records are obtained, the AMC/RO should submit these records along with the claims folder to the April 2013 VA examiner for review and further opinion as to whether it is at least as likely as not that any currently identified cervical spine disorder is related to active military service or events therein, to include the 1986 motor vehicle accident.  

If the VA examiner is not available, an addendum should be obtained from a similarly qualified examiner.  Additional physical examination is not required.  A complete rationale must be set forth for any opinion provided.

5.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of entitlement to service connection for a cervical spine disability.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


